DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Response to Amendment
Applicant's amendment dated October 25, 2021 has been entered.  Claims 1-5, 9-13, and 16-19 have been amended.  In view of the amendments to the claims, the 35 USC §112 rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A system comprising: a database; and a computing device communicatively coupled to the database and configured to: receive a user query identifying a plurality of phrases, each phrase comprising a plurality of wards; generated tagged data associating the user query with at least one action based on at least one predefined tagging rule; determine at least one syntactic dependency relationship between the plurality of words of the plurality of phrases identified by the user query; determine at least one semantic relation between the plurality of words of the plurality of phrases based on the at least one syntactic dependency relationship and at least one semantic mapping rule; generate a semantic representation of the user query based on conceptual classes, the at least one semantic relation, and the tagged data; and store the semantic representation in the database.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to parse e-commerce related language. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a database and a computing device. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-9 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-9 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 

Lastly, under step 2B, dependent claims 2-9 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 10-20 are parallel, i.e. recite similar concepts and elements, to claims 1-9, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jolley et al., US PG Pub 2017/0243107 A1 (hereafter “Jolley”), previously cited, in view of Delgo et al., US PG Pub 2018/0232443 A1 (hereafter “Delgo”), previously cited.



	
Regarding claim 1, Jolley teaches a system comprising: 
a database (Figure 2 and ¶0050); and 
a computing device communicatively coupled to the database (Figure 1 and ¶0039) and configured to: 
receive a user query identifying a plurality of phrases, each phrase comprising a plurality of wards (Figures 2, 4B, and 8B, and ¶¶0092 and 0439); 
generated tagged data associating the user query with at least one action based on at least one predefined tagging rule (Figures 4B and ¶¶0092 and 0439-0441); 
determine at least one syntactic dependency relationship between the plurality of words of the plurality of phrases identified by the user query (¶¶0100 and 0187); and 
store the semantic representation in the database (¶0055).    
Jolley does not teach determine at least one semantic relation between the plurality of words of the plurality of phrases based on the at least one syntactic dependency relationship and at least one semantic mapping rule; and generate a semantic representation of the user query based on conceptual classes, the at least one semantic relation, and the tagged data. Delgo teaches an intelligent matching system with ontology-aided relation extraction including the known techniques determine at least one semantic relation between the plurality of words of the plurality of phrases based on the at least one syntactic dependency relationship and at least one semantic mapping rule (¶¶0036-0040, 0043-0048, 0073, 0083, 0097-0098, and 0101-0117); and generate a semantic representation of the user query based on conceptual classes, the at least one semantic relation, and the tagged data. (¶¶0043-0047, 0073, 0081, 0083, 0106, and 0146). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jolley, to include determining and generating a semantic relation based on a syntactic dependency and a mapping rule as taught by Delgo, in order to “automate matching between requirements specified by a user and a prospective service provided,” and “identify one or more service providers which are good matches for filling a specified set of parameters, for example, parameters specifying customer requirements or needs derived at least in part from user input,” as suggested by Delgo (¶0006). 


Regarding claim 2, Jolley in view of Delgo teaches the system of claim 1, wherein the computing device is configured to transmit the semantic representation to a second computing device (Jolley ¶0055).

Regarding claim 3, Jolley in view of Delgo teaches the system of claim 1, wherein determining the at least one semantic dependency relationship between the plurality of words of the plurality of phrases comprises determining a first word of a first phrase of the plurality of phrases that is a direct object of a second word of the first phrase (Jolley ¶0116-0123).

Regarding claim 4, Jolley in view of Delgo teaches the system of claim 3, wherein the computing device is configured to determine that the first word identifies an object, and the second word identifies the at least one action (Jolley ¶¶0092 and 0122).

Regarding claim 5, Jolley in view of Delgo teaches the system of claim 1, wherein the at least one predefined tagging rule associates at least one word of the plurality of words of the at least one phrase of the plurality of phrases with the at least one action (Jolley ¶0092).

Regarding claim 6, Jolley in view of Delgo teaches the system of claim 1, wherein the computing device is configured to: receive a hierarchical ontology; and associate the user query with at least one action, at least one entity, and at least one property of the hierarchical ontology (Delgo Figure 2 and ¶0043).

Regarding claim 9, Jolley in view of Delgo teaches the system of claim 1, wherein the computing device is a first computing device, wherein the system comprises a second computing device, and 

Regarding claims 10-14 and 16-20, all of the limitations in claims 10-14 and 16-20 are closely parallel to the limitations of system claims 1-6 and 9, analyzed above, and are rejected on the same bases.

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jolley et al., US PG Pub 2017/0243107 A1 (hereafter “Jolley”), previously cited, in view of Delgo et al., US PG Pub 2018/0232443 A1 (hereafter “Delgo”), previously cited, and in further view of Bell et al., US Patent 9,620,111 B1 (hereafter “Bell”), previously cited.

Regarding claim 7, Jolley in view of Delgo teaches the system of claim 6, wherein the hierarchical ontology comprises: a hierarchy of properties comprising the at least one property, wherein the hierarchy of properties of one or more of the hierarchy of entities (Delgo ¶¶0036-0046). Jolley in view of Delgo does not teach a hierarchy of a plurality of ecommerce related actions comprising the at least one action; and a hierarchy of entities that comprise the at least one entity, wherein the hierarchy of entities identify a plurality of types of products that are sold on a retailer’s website. Bell teaches generation and maintenance of language model including the known techniques a hierarchy of a plurality of ecommerce related actions comprising the at least one action (Figure 6 and column 4 lines 43-57 and column 8 lines 30-40); and a hierarchy of entities that comprise the at least one entity, wherein the hierarchy of entities identify a plurality of types of products that are sold on a retailer’s website (column 6 lines 1-7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jolley in view of Delgo, to include e-commerce related actions on a retailer’s website as taught by Bell, in order to “take orders from customers, accept customer reviews of goods or services, and so forth,” as suggested by Bell (column 1 lines 60-65). 


Regarding claim 8, Jolley in view of Delgo and Bell teaches the system of claim 7, wherein the at least one action is adding an item to an online shopping cart (Bell column 12 line 64 – column 13 line 6).
Regarding claim 15, all of the limitations in claim 15 are closely parallel to the limitations of system claims 7-8, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the prior art, the examiner disagrees. Applicant argues that Delgo does not teach based on the at least one syntactic dependency relationship and at least one semantic mapping rule, however Delgo teaches this limitation as cited, for example “each token (word) in the original sentence is associated with a part-of-speech tag, and a full dependency parse tree is constructed, whereby each edge in the dependency parse tree is associated with a specific dependency tag, signifying the syntactic relation between the different parts of the sentence,” in ¶0073 and “ascertain the semantic relations between the extracted entities and other constituents of the sentence signifying an action and a subject, map these semantic relations to parameters of interest in a contextual ontology which may be associated with the question for which the free-form text answer was provided,” in ¶¶0038-0039. Additionally, Delgo teaches that “quantity entities may be found in text by way of a set of specific rule matching components,” in ¶0103.  Therefore, Delgo teaches the limitations.
Applicant also argues that Jolley and Delgo do not teach generating a semantic representation of the user query based on conceptual classes, the at least one semantic relation, and the tagged data. However, Delgo’s method is performed “in order to arrive at a final context-specific structured representation of the information provided by the user in text,” as described in the summary ¶0018, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625